IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                    :   No. 147 MAL 2017
                                                 :
                       Respondent                :
                                                 :   Petition for Allowance of Appeal from
                                                 :   the Unpublished Memorandum and
                v.                               :   Order of the Superior Court at No. 1056
                                                 :   EDA 2016 entered on December 16,
                                                 :   2016, affirming and reversing the
CLIFFORD MARK FOSS,                              :   Judgment of Sentence of the
                                                 :   Northampton County Court of Common
                       Petitioner                :   Pleas at Nos. CP-48-CR-0003900-2014
                                                 :   and CP-48-CR-0003901-2014 entered
                                                 :   on August 28, 2015


                                            ORDER



PER CURIAM                                                 DECIDED: September 6, 2017

         AND NOW, this 6th day of September, 2017, the petition for allowance of appeal

is GRANTED, limited to the issue of RRRI eligibility, and the order of the Superior Court

is reversed.     See Commonwealth v. Cullen-Doyle, 2017 WL 3097766 (Pa. July 20,

2017).

         The petition is denied as to all other issues.